Name: 2004/28/EC: Commission Decision of 23 December 2003 amending Decisions 2002/799/EC and 2002/943/EC as regards the reallocation of the Community's financial contribution to Member States' programmes for the eradication and monitoring of animal diseases and of checks aimed at the prevention of zoonoses for 2003 (Text with EEA relevance) (notified under document number C(2003) 5014)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  health;  EU finance;  agricultural activity
 Date Published: 2004-01-10

 Avis juridique important|32004D00282004/28/EC: Commission Decision of 23 December 2003 amending Decisions 2002/799/EC and 2002/943/EC as regards the reallocation of the Community's financial contribution to Member States' programmes for the eradication and monitoring of animal diseases and of checks aimed at the prevention of zoonoses for 2003 (Text with EEA relevance) (notified under document number C(2003) 5014) Official Journal L 006 , 10/01/2004 P. 0047 - 0050Commission Decisionof 23 December 2003amending Decisions 2002/799/EC and 2002/943/EC as regards the reallocation of the Community's financial contribution to Member States' programmes for the eradication and monitoring of animal diseases and of checks aimed at the prevention of zoonoses for 2003(notified under document number C(2003) 5014)(Text with EEA relevance)(2004/28/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), and in particular Article 24(5) and Articles 29 and 32 thereof,Whereas:(1) Decision 90/424/EEC provides for the possibility of financial participation by the Community in the eradication and monitoring of animal diseases and for checks aimed at the prevention of zoonoses.(2) Commission Decision 2002/799/EC(2) lists the programmes for the eradication and monitoring of certain animal diseases and the programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 2003. That Decision also sets out the proposed rate and maximum amount of the contribution for each programme.(3) Commission Decision 2002/943/EC(3) approves the programmes listed in Decision 2002/799/EC and lays down the maximum amounts of the Community's financial contribution.(4) The Commission has analysed the reports forwarded by the Member States on the expenditures of the programmes. The results of that analysis show that certain Member States will not utilise their full allocation for 2003 while others will spend in excess of the allocated amount.(5) The Community's financial contribution to certain of those programmes therefore needs to be adjusted. It is appropriate to reallocate funding from programmes of Member States which are not using their full allocation to those that are exceeding it. The reallocation should be based on the most recent information on the expenditure actually incurred by the concerned Member States.(6) Decisions 2002/799/EC and 2002/943/EC should be amended accordingly.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Annexes I and II to Decision 2002/799/EC are amended in accordance with the Annex to this Decision.Article 2Decision 2002/943/EC is amended as follows:1. in Article 6(2), "EUR 70000" is replaced by "EUR 0";2. in Article 7(2), "EUR 225000" is replaced by "EUR 0";3. in Article 9(2), "EUR 5000000" is replaced by "EUR 5200000";4. in Article 14(2), "EUR 1800000" is replaced by "EUR 2250000";5. in Article 20(2), "EUR 250000" is replaced by "EUR 70000";6. in Article 21(2), "EUR 600000" is replaced by "EUR 700000";7. in Article 23(2), "EUR 1800000" is replaced by "EUR 1600000";8. in Article 26(2), "EUR 800000" is replaced by "EUR 1050000";9. in Article 30(2), "EUR 600000" is replaced by "EUR 350000";10. in Article 36(2), "EUR 150000" is replaced by "EUR 30000";11. in Article 37(2), "EUR 5000" is replaced by "EUR 15000";12. in Article 38(2), "EUR 150000" is replaced by "EUR 250000";13. in Article 39(2), "EUR 700000" is replaced by "EUR 650000";14. in Article 40(2), "EUR 5000" is replaced by "EUR 0";15. in Article 41(2), "EUR 300000" is replaced by "EUR 250000";16. in Article 45(2), "EUR 1000000" is replaced by "EUR 1040000".Article 3This Decision is addressed to the Member States.Done at Brussels, 23 December 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.9.1990, p. 19. Decision as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 277, 15.10.2002, p. 27.(3) OJ L 326, 3.12.2002, p. 12.ANNEXAnnexes I and II to Decision 2002/799/EC are amended as follows:1. Annex I is replaced by the following:"ANNEX IList of programmes for the eradication and monitoring of animal diseasesProposed rate and amount of the Community financial contribution>TABLE>"2. Annex II is replaced by the following:"ANNEX IIList of programmes of checks aimed at the prevention of zoonosesProposed rate and amount of the Community financial contribution>TABLE>"